Exhibit 10.22

EXECUTION COPY

 

General Release

 

1.General Release of All Claims: In exchange for the Company’s payment and
provision of the amounts and benefits described in Section 2(c) of your
employment agreement with the J Crew Group, Inc. (the “Company”) dated May 30,
2017 (the “Employment Agreement”), as set forth on Schedule I hereto, you
voluntarily, fully and unconditionally release and forever discharge the Company
and its past and present parents, subsidiaries, affiliates, predecessors,
successors, assigns, and their respective officers, directors, employees, agents
and plan administrators, in their individual and corporate capacities
(hereinafter collectively referred to as “Releasees”) from any and all charges,
actions, causes of action, demands, debts, dues, bonds, accounts, covenants,
contracts, liabilities, or damages of any nature whatsoever, whether now known
or unknown, to whomever made, which you have or may have against any or all of
the Releasees for or by reason of any cause, nature or thing whatsoever arising
out of or related to your employment with the Company, or the termination of
such employment, from the beginning of time up to and including the date on
which you sign this Agreement, except as otherwise specifically stated in this
Agreement.

Such claims, obligations, or liabilities include, but are not limited to: claims
for compensation allegedly due or owing; claims sounding in contract or implied
contract; claims for wrongful dismissal; claims sounding in tort; claims arising
under common law, civil law, equity, or federal, state, or local statutes or
ordinances, including but not limited to, the Age Discrimination in Employment
Act, as amended; Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; Section 1981 of the Civil Rights Act of 1866; the
Equal Pay Act; the Americans with Disabilities Act and/or the Rehabilitation Act
of 1973; the Employee Retirement Income Security Act; the WARN Act; the
Consolidated Omnibus Budget Reconciliation Act; the Family Medical Leave Act, as
amended; the Genetic Information Nondiscrimination Act of 2008; state statutes
governing the payment of wages, discrimination in the workplace, or any other
statute or laws governing the employer-employee relationship, including but not
limited to, the New York State Human Rights Law, the New York Labor Law, the New
York State Constitution, the New York Civil Rights Law, the New York wage-hour
laws, the New York City Human Rights Law; the Virginia Human Rights Act; the
North Carolina Equal Employment Practices Act, the North Carolina Persons with
Disabilities Protection Act, the North Carolina Retaliatory Employment
Discrimination Act, the North Carolina Wage & Hour Act; any other claim pursuant
to any other federal, state or local employment laws, statutes, standards or
human rights legislation; or any claim for severance pay, notice, pay in lieu of
notice, salary, bonus, incentive or additional compensation, vacation pay,
insurance, other benefits, interest, and/or attorney’s fees.  You acknowledge
that this general release is not made in connection with any exit incentive or
other employment termination program offered to a group or class of employees.

Notwithstanding the foregoing, nothing in this Agreement waives your right to
(a) pursue a claim that cannot be released by private agreement, including,
workers compensation claims, claims arising after the date on which you sign
this Agreement, and your right to file administrative charges with certain
government agencies; (b) challenge the Company’s failure to comply with its
obligation in Paragraph 1 above; (c) your vested and accrued rights under
Company qualified

 

--------------------------------------------------------------------------------

 

retirement, health, or welfare plans; and (d) any rights you may have to
indemnification or the protection of directors’ and officers’ liability
insurance.

2.No Claims Filed: You represent that you have not filed or permitted to be
filed against the Releasees, individually or collectively, any lawsuits, actions
or claims, and you covenant and agree that you will not do so at any time
hereafter with respect to the subject matter of this Agreement and claims
released pursuant to this Agreement (including, without limitation, any claims
relating to your employment and/or the termination of your employment).

You understand that nothing in this Agreement shall limit you from filing a
charge with, or participating in any investigation or proceeding conducted by,
the Equal Employment Opportunity Commission, National Labor Relations Board, the
Securities and Exchange Commission and/or any other federal, state or local
agency.  However, by signing this Agreement, you hereby waive any and all rights
to recover monetary damages in any charge, complaint or lawsuit filed by you or
by anyone else on your behalf.

3.Waiver: By signing this Agreement, you acknowledge that:

 

(a)

You have received and carefully read this Agreement;

 

(b)

You fully understand all of the terms contained in this Agreement;

 

(c)

You are freely and voluntarily entering into this Agreement and knowingly
releasing the Releasees in accordance with the terms contained in Paragraph 1
above;

 

(d)

Before signing this Agreement, you were advised of your right and had an
opportunity to consult with an attorney of your choice;

 

(e)

In accordance with Paragraph 1 above, you hereby expressly waive, among other
claims, any and all claims arising under the Age Discrimination in Employment
Act of 1967 (29 U.S.C.  § 621 et seq.), which you have or may have against the
Releasees;

 

(f)

The release of claims described in Paragraph 1, above, of this Agreement does
not waive any rights or claims that you may have against the Company and/or the
Releasees arising after the date on which this Agreement becomes effective;

 

(g)

You have received or shall receive something of value from the Company which you
would not otherwise be entitled to receive;

 

(h)

Before signing this Agreement, you were given up to twenty-one (21) calendar
days to consider its terms and, should you sign this Agreement without waiting
the full 21 days, you attest that your decision in this regard is knowing and
voluntary and not induced through fraud, coercion, misrepresentation or a threat
to withdraw or alter the offer contained herein, and agree that any changes to
this Agreement do not restart the running of the 21 day period;

 

--------------------------------------------------------------------------------

 

 

(i)

The period of time until December 5, 2018, that you had to consider your rights
and obligations under this Agreement was reasonable; and

 

(j)

For a period of seven (7) calendar days following the date on which you sign
this Agreement, you may revoke this Agreement; and

 

(k)

This Agreement, absent its timely revocation, shall become binding on the
Company and you on the eighth calendar day following the date on which you sign
this Agreement.  The Company shall not be required to perform any of its
obligations under this Agreement until after your time to revoke this Agreement
has expired.

4.Return of Signed Agreement: You should return this signed Agreement to Maria
F. DiLorenzo, Senior Vice President, General Counsel and Corporate Secretary,
770 Broadway, New York, NY 10003 by no later than December 5, 2018.

5.Company Release:  In consideration of your release provided herein, the
Company, on behalf of itself and its subsidiaries, affiliates, predecessors,
successors, and assigns (collectively, the “Company Releasors”), hereby
voluntarily, fully and unconditionally releases and forever discharges you from
any and all charges, actions, causes of action, demands, debts, dues, bonds,
accounts, covenants, contracts, liabilities, or damages of any nature
whatsoever, whether now known or unknown, to whomever made, which the Company
Releasors have or may have against you for or by reason of any cause, nature or
thing whatsoever arising out of or related to your employment with the Company,
or the termination of such employment, from the beginning of time up to and
including the date on which the Company signs this Agreement, except with
respect to such actions that are unknown to the members of the Office of the
Chief Executive Officers. 

6.Effective Date: You will not receive the benefits identified in Section 2(c)
of the Employment Agreement until after the revocation period has expired and
this Agreement becomes effective.  You have seven (7) days from the date that
you sign this Agreement to change your mind.  Any revocation within this period
must be (a) submitted in writing to the Company; (b) state “I hereby revoke my
execution of the General Release”; and (c) be personally delivered to Maria F.
DiLorenzo, Senior Vice President, General Counsel and Corporate Secretary, or
mailed to her attention at J.  Crew, 770 Broadway, New York, NY 10003 within
seven (7) days of the execution of this Agreement.

 

Very truly yours,

 

J.CREW GROUP, INC.

 

/s/ MARIA F. DI LORENZO

By Maria F. Di Lorenzo

 

 

 

 

--------------------------------------------------------------------------------

 

[The remainder of this page is left intentionally blank.]

 

 

Received, Read, Understood and Agreed:

 

 

/s/ JAMES BRETT

James Brett

 

 

Dated: November 17, 2018




 

--------------------------------------------------------------------------------

 

Schedule 1

 

Severance Benefits

 

            The Company will provide you with the following severance benefits,
subject to the terms and conditions of the Employment Agreement:

 

 

•

The Company will pay you at the annual rate of $1,250,000 for a period of
eighteen (18) months following your separation date (the “Severance Period”).

 

•

During the Severance Period, the Company will pay you a monthly amount that,
after all applicable taxes are paid, is equivalent to your monthly COBRA premium
for you, your spouse and your dependents, if applicable.

 

•

The Company will pay you $2,812,500 (which is equivalent to 1.5 times your
target Annual Bonus for the 2018 fiscal year), payable in equal monthly
installments over the Severance Period.

 

•

The Company will pay you, when bonuses are generally paid to employees of the
Company, your Annual Bonus (if any) for the 2018 fiscal year that you actually
would have been entitled to receive had your employment not been terminated
(with any subjective goals being treated as achieved at target), multiplied by a
fraction, the numerator of which was the number of days that you were employed
during the 2018 fiscal year and the denominator of which is
365).  ($1,479,452.05, based on a separation date of November 17, 2018.)

 

•

The Company will pay you $750,000 (which is equivalent to the unpaid Third
Installment of your signing bonus) as soon as reasonably practicable following
your separation date.

 

•

The Company will credit you with an additional eighteen (18) months’ service
credit with respect to management equity granted to you whose vesting is based
solely on continued employment (i.e. time vesting).  (An aggregate of 845,214
shares, including previously vested RSUs, of the original grant will be vested
at your separation date.)

 

•

In the event that the applicable performance conditions are satisfied or a
Change of Control occurs, in either case within twelve (12) months following
your separation date, your management equity that vests based on satisfaction of
performance conditions shall then vest to the extent such management equity
would have vested had you remained employed by the Company through the
satisfaction of the applicable performance conditions or the date of the Change
of Control, as applicable.

 

 

 

 